PER CURIAM.
The offense is robbery; penalty assessed at confinement in the penitentiary for twenty-five years.
The indictment seems regular and properly presented.
*1056The evidence heard before the trial court is not 'brought up for review.
The charge of the court seems comprehensive, and the presumption prevails that it was in accord with the evidence adduced.
As written, the judgment takes note of the Indeterminate Sentence Taw (Vernon’s Ann. O. C. P. art. 775), and condemns the appellant to confinement in the penitentiary for a period of not less than five, nor more than twenty-five, years.
Finding nothing presented for review which would authorize a reversal of the judgment, an affirmance is ordered.
HAWKINS, J., absent.